Citation Nr: 9921972	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected left eye vision loss, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran has active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to assignment of a higher disability rating for 
service-connected left eye vision.

In his substantive appeal, received in June 1998, the veteran 
requested a hearing before a Member of the Board in 
Washington, D.C.  In October 1998, the RO sent the veteran 
notice that a hearing was scheduled for December 7, 1998.  
Subsequently, the veteran canceled his hearing, and the 
claims folder does not indicate that the veteran filed a 
motion for a new hearing.  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's left eye vision loss is currently 
manifested impairment of visual acuity and field loss.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for left eye vision loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R.                  §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.84a, Diagnostic Codes 
6001, 6080 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  After 
reviewing the evidence which includes various VA and non-VA 
examination reports and medical records, the Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

The Board initially notes that this claim involves a somewhat 
complex case which warrants a brief history.  The veteran's 
service medical records indicate that in February 1971 he was 
treated for small lacerations of the lip, and contusions, 
after he was kicked in the head during a fight.  X-rays of 
the skull and face were negative.  In January 1986, the 
veteran underwent a left meniscectomy with arthroplasty and 
ligamentous reconstruction of temporal mandibular joint, and 
right meniscal plication with arthroplasty and ligament 
reconstruction of temporal mandibular joint.  In July 1986, 
the Board granted service connection for bilateral internal 
derangement of the temporomandibular joints, which was 
subsequently evaluated as 10 percent disabling.  The veteran 
has subsequently been granted service connection for other 
residuals of this disability.  In October 1996, the RO 
granted service connection for paresthesia left, preauricular 
area with neck pain, dizziness and headaches, evaluated as 20 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8207.  In May 1997, the RO granted service connection 
for superficial punctate keratitis left eye, secondary to the 
veteran's service-connected jaw disability, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.84a, DC 6080.  The 
veteran appealed.  

In September 1997, the RO recharacterized the veteran's 
superficial punctate keratitis left eye as "left eye vision 
loss," and increased the evaluation for this disability to 
30 percent, effective the date his claim was received (which 
the RO determined to be June 26, 1996).  Accordingly, the 
issue is whether a rating in excess of 30 percent is 
warranted for the period from June 26, 1996 to the present.

The veteran argues that he cannot blink or shut his left eye 
due to his service-connected disabilities.  He argues that as 
a result he has blurred vision and constant irritation.

Under DC 6001, the veteran's service-connected superficial 
punctate keratitis left eye/left eye vision loss is rated 
based on factors including impairment of visual acuity and 
field loss.  38 U.S.C.A. § 4.84, DC 6009.  Impairment of 
field vision is rated under DC 6080.  Under DC 6080, the 
highest disability rating provided for unilateral impairment 
of field vision is 30 percent.  38 C.F.R. § 4.84a, DC 6080.  
Therefore, the veteran is not entitled to a rating in excess 
of the current 30 percent rating, unless there is a basis for 
an extraschedular rating under 38 C.F.R.                § 
3.321(b)(1) (1998).

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this regard, the 
veteran argues that he has constant eye pain, and that he 
cannot blink or shut his left eye due to his service-
connected disabilities such that he has blurred vision and 
constant irritation.  However, the Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability in 
issue, nor has there been a showing of interference with her 
employment to a degree greater than that contemplated by the 
regular schedular standards which are based on the average 
impairment of employment.  Although the veteran asserts that 
he fears that he may lose his position and/or employment due 
to a future inability to pass a vision test, there is 
currently no objective evidence in the record of actual 
interference with employment to show that his left eye vision 
loss presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Thus, the record does not 
present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (193) ( noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for left eye 
vision loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

